Citation Nr: 1015461	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-34 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scar 
of the right elbow with metallic foreign body. 

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.

3.  Whether the Veteran submitted a timely substantive appeal 
regarding the claim of entitlement to an effective date prior 
to March 21, 2007, for a grant of a total disability rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1931 to 
April 1942, and October 1942 to June 1946.  Additionally, he 
was a prisoner of war (POW) from May 1942 to January 1945. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In a February 
2007 rating decision, the RO continued the 10 percent 
evaluation for scar of the right elbow with metallic foreign 
body, and denied special monthly compensation based on the 
need for regular aid and attendance or being housebound.  In 
a February 2008 rating decision, the RO granted a TDIU 
effective March 21, 2007.  

In February 2010, the Veteran and his daughter presented 
testimony in a videoconference hearing before the 
undersigned.  A copy of the transcript has been associated 
with the claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether the Veteran submitted a timely 
substantive appeal regarding the claim of entitlement to an 
effective date prior to March 21, 2007, for a grant of a TDIU 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2009 telephone conversation with the RO, prior 
to the promulgation of a decision in the appeal, the 
Veteran's custodian requested to withdraw the claim for a 
rating in excess of 10 percent for scar of the right elbow 
with metallic foreign body.

2.  Service connection is in effect for hypertensive 
arteriosclerotic cardiovascular disease (rated as 30 percent 
disabling), scar of the right elbow with metallic foreign 
body (rated as 10 percent disabling), hypertension (rated as 
10 percent disabling), right sided hemiparesis, status post 
cerebrovascular accident (rated as 10 percent disabling), 
peripheral neuropathy of the left upper extremity (rated as 
10 percent disabling), peripheral neuropathy of the right 
upper extremity (rated as 10 percent disabling), peripheral 
neuropathy of the left lower extremity (rated as 10 percent 
disabling), and peripheral neuropathy of the right lower 
extremity (rated as 10 percent disabling).

3.  The Veteran's service-connected disabilities render him 
so helpless as to be in need of regular aid and attendance of 
another person.  He needs attendance with travel and requires 
assistance with activities of daily living.  He requires the 
use of assistive devices for ambulation and requires regular 
care or assistance against dangers in his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for a rating in excess of 10 
percent for scar of the right elbow with metallic foreign 
body have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. 
§§ 20.202, 20.204 (2009).
2.  The criteria for special monthly compensation based upon 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.350, 3.351, 3.352 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Elbow Scar

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. 
§ 20.204.  In a July 2009 telephone conversation with the RO, 
the Veteran's custodian, his daughter, withdrew his claim for 
an increased rating for his scar of the right elbow.  The 
content of this telephone conversation was reduced to a 
written note and placed in the claims folder.   There remains 
no allegations of errors of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review this claim and it is dismissed.

Aid and Attendance

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

The Veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the Veteran is helpless or so 
nearly helpless that he requires the regular aid and 
attendance of another person.  38 C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden actually 
requires that the claimant remain in bed. The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not constant need.  Determinations that the 
Veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the Veteran's 
condition requires the Veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to 
perform one of the enumerated disabling conditions, but the 
Veteran's condition does not have to present all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222 (1996).

A Veteran may receive additional compensation based upon 
being housebound if he has a disability rated as permanent 
and total (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for special monthly compensation at the aid and attendance 
rate.  38 U.S.C.A. §§ 1114(s); 1521(e); 38 C.F.R. § 3.351(d).

A Veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. 
§ 3.351(d)(2).

Service connection is in effect for hypertensive 
arteriosclerotic cardiovascular disease (rated as 30 percent 
disabling), scar of the right elbow with metallic foreign 
body (rated as 10 percent disabling), hypertension (rated as 
10 percent disabling), right sided hemiparesis, status post 
cerebrovascular accident (rated as 10 percent disabling), 
peripheral neuropathy of the left upper extremity (rated as 
10 percent disabling), peripheral neuropathy of the right 
upper extremity (rated as 10 percent disabling), peripheral 
neuropathy of the left lower extremity (rated as 10 percent 
disabling), and peripheral neuropathy of the right lower 
extremity (rated as 10 percent disabling).

The Veteran asserts that he is entitled to special monthly 
compensation based upon both the need for the regular aid and 
attendance of another person, and as a result of being 
housebound.   

The relevant and contemporaneous evidence of record includes 
a November 2006 VA aid and attendance/housebound examination 
report.  The report reflects that the Veteran was not able to 
travel beyond his home, and was accompanied to the 
examination by his daughter.  As to typical daily activities, 
it was noted that the Veteran stayed home most of the time, 
did not perform household chores, watched TV, and listened to 
the radio.  It was also noted that he always used a cane with 
the support of a companion and used a wheelchair as needed.  
As to his ability to protect himself from daily 
hazards/dangers, it was noted that the Veteran had dizziness 
once or more per day, had had moderate memory loss, and 
imbalance constantly affected his ability to ambulate.  

Other factors affecting the Veteran's ability to protect 
himself from the daily environment were his medication for 
his heart disease and hypertension, poor vision, poor 
hearing, cough, joint pain, and low back pain for which he 
took medication.  The Veteran was unable to dress/undress, 
bathe, and toilet himself.  

On physical examination, the Veteran was observed to have 
severely impaired gait and balance; with support of a 
companion he could take a few steps only but had a tendency 
to fall.  The examiner opined that he was not likely able to 
walk without the assistance of another person and that he 
required a wheelchair.  He was able to leave the home to go 
to the bank monthly with companions.  His best corrected 
vision was not 5/200 or worse in both eyes.  The cervical 
spine had slight pain on motion; the thoracolumbar spine had 
slight to moderate pain on motion with slight limitation of 
motion.  However, this did not interfere with breathing.  The 
examiner further noted that the function of the upper 
extremities bilaterally was not normal; there was no 
amputation.  Upper extremity strength and coordination were 
exhibited by mild to moderate impairment.  He had some 
difficulty feeding himself, marked difficulty dressing and 
undressing, marked difficulty with self-bathing, some 
difficulty with self-grooming, and marked difficulty with 
toileting.  As to lower extremities, it was noted that 
function was not normal; there was no lower extremity 
amputation.  Lower extremity function bilaterally was 
manifested by limitation of joint motion and muscle weakness.  
Weight bearing, propulsion, and balance were all abnormal and 
were severely impaired with support.  Other functional 
limitations of the lower extremity included slight to 
moderate tenderness of the knees with slight limitation of 
motion due to pain but without swelling.  Muscle weakness was 
mainly due to old age.  Diagnoses were senility, age-related 
cognition decline, multiple arthritis, impaired hearing in 
both ears, status-post cataract surgery in each eye, 
hypertensive arteriosclerotic heart disease, and probable 
pulmonary tuberculosis (activity undetermined).  The examiner 
determined that the Veteran was capable of managing his 
personal financial affairs as he was conscious, coherent, and 
oriented, but also had impaired memory and poor attention.  

In October 2007, VA obtained a POW protocol examination.  The 
examiner noted that the Veteran was wheelchair bound and 
accompanied to the examination by his daughter.  The examiner 
also noted that the Veteran required the use of a cane in 
addition to a wheelchair.  

Notably, in an April 2008 rating decision, the RO determined 
that the Veteran was no longer competent to handle 
disbursements of funds as he had been found to be senile on 
his last VA examination. 

In February 2010, his daughter testified that the Veteran was 
senile, could not walk, could not take care of himself, and 
needed help with all activities of daily living.  She 
indicated that she lived with the Veteran and that someone 
was always with him to take care of him.

In considering the competent evidence as a whole and 
resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran, as a result of his service-connected 
disabilities as a whole, is so helpless as to be in need of 
the regular aid and attendance of another person.  The 
imbalance resulting from the impairment of his lower 
extremities renders him in need of regular care or assistance 
to protect him from the hazards or dangers inherent in his 
daily environment.  Accordingly, he must rely upon a cane, 
wheelchair, or the support of another person in ambulating.  
Due to his loss of balance and inability to stand and walk 
independently, the Board finds that he is unable to live 
alone, as he is a danger to himself.  Furthermore, his upper 
extremity weakness markedly affects his ability to 
dress/undress himself, keep himself ordinarily clean and 
presentable, and attend to the wants of nature.  In sum, the 
Board finds that the Veteran is unable to function in an 
appropriate manner without supervision and assistance, and is 
therefore in need of the regular aid and attendance of 
another person due to his service-connected disabilities.  
Accordingly, special monthly compensation based on the need 
for the regular aid and attendance of another person is 
warranted.


ORDER

The appeal as to a rating in excess of 10 percent for scar of 
the right elbow with metallic foreign body is dismissed.

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted, subject to 
the regulations governing the awards of monetary benefits.




REMAND

As to whether a timely substantive appeal regarding the claim 
of entitlement to an effective date prior to March 21, 2007, 
for a grant of a TDIU, the RO issued notice of the rating 
decision on February 11, 2008.  In response to this rating 
decision, the Veteran filed a notice of disagreement on March 
12, 2008.  On September 25, 2008, the RO issued a statement 
of the case (SOC).  The SOC provided him and his 
representative information on the right to file a substantive 
appeal, the time limit for filing a substantive appeal, 
information on her right to a hearing and representation 
rights and a VA Form 9, "Appeal to Board of Veterans' 
Appeals."  

"An appeal (to the Board) consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200 (2009).  The substantive appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or in correspondence specifically identifying the 
issues appealed.  An appeal must set out specific arguments 
relating to errors of fact or law made by the agency of 
original (AOJ) jurisdiction.  38 C.F.R. § 20.202 (2009).

The notice of disagreement and substantive appeal may be 
filed by the appellant, or by his representative, if a proper 
Power of Attorney or declaration of representation, as 
applicable, is on the record or accompanies such notice of 
disagreement or substantive appeal.  38 C.F.R. § 20.301 
(2009).

With respect to timeliness of the appeal, the Board's Rules 
of Practice provide that a substantive appeal must be filed 
within 60 days from the date that the AOJ (in this case, the 
RO) mails the statement of the case to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2009).  An extension for 
filing a substantive appeal may be granted on motion filed 
prior to the expiration of the time limit described above.  
38 C.F.R. § 20.303 (2009).

A VA Form 9 was thus due on February 2009, one year after the 
February 2008 notice.  (This is later than November 2008, 
which is 60 days after the September 2008 SOC).  See 38 
C.F.R. § 20.302 (2009).

The Board has an absolute duty in every case to first 
establish that it may exercise jurisdiction over a claim, and 
the Board errs when it exercises jurisdiction when there is 
no legal basis to do so.  McGinnis v. Brown, 4 Vet. App. 239 
(1993).  Given this fact, and given the fact that the Board 
is unable at this time to identify a document that meets the 
definition as a timely substantive appeal under 38 C.F.R. §§ 
20.202, 20.300, 20.302, further development is in order.  
Marsh v. West, 11 Vet. App. 468 (1998).

In Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003), the 
United States Court of Appeals for Veterans Claims (Court) 
ruled that, unless the RO closed the appeal pursuant to 38 
U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 19.32 for failure to 
file a timely substantive appeal, that failure did not 
automatically deprive the Board of jurisdiction.  Gonzalez-
Morales notwithstanding, "questions as to timeliness or 
adequacy of response [to a Statement of the Case] shall be 
determined by the Board of Veterans' Appeals."  38 U.S.C.A. § 
7105(d)(3) (West 2002).

Accordingly, this case must be remanded for the RO to make a 
determination as to whether a timely Substantive Appeal has 
been filed, or if the appeal should be closed.  38 U.S.C.A. § 
7105 (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must review the claims file and 
make a formal determination as to whether 
the Veteran timely perfected an appeal as 
to the current claim.

a).  If it is determined that a timely 
substantive appeal was not filed, then 
close the appeal, and document that action 
in the claims file.  The Veteran may 
appeal any finding that his claim was not 
perfected in a timely manner.

b).  If it is determined that an appeal 
was timely perfected, then the claims file 
should be reviewed to ensure that all 
appropriate evidentiary development action 
is completed. Identify in writing how and 
on what date the Veteran supplied VA with 
a timely substantive appeal.

2.  Thereafter, and following any 
development the RO deems appropriate, 
return the case to the Board.  The Board 
will then undertake a de novo review of 
the timeliness of the appeal.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


